DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims

The amendment filed on 7/23/2021 is acknowledged. Claims 15, 21 and 31-32 are amended. Claims 16-17 are canceled. Currently claims 15 and 18-33 are pending in the application.
Previous prior art rejection is withdrawn in view of the above amendment.
Claims 15 and 18-33 are rejected on a new ground of rejection. See the rejection below
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25 and  29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24-25 depend on claims 20-21 and recite “the surface-increasing scaffold structure” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
29 depends on claim 15 and recites the limitation "the amorphous metal oxide layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 29 depends on claim 15 and recites “the amorphous metal oxide layer” in line 2, while claim 15 is amended to recites “amorphous SnO2” in lines   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 15, 18-21, 24-25, 28, 30, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al. (US 2015/0243444) in view of Zhou et al. (“Tin oxide nanosheets as efficient electron transporting materials for perovskite solar cells”).
Regarding claim 15, Irwin et al. discloses an optoelectronic device (fig. 7) comprising: 
an electron transport layer (IFL2 3905, ML 3904) being a multilayer structure comprising at least two layers of metal oxide (see [0081], [0084] and [0087]); and 
a light harvesting layer (PAM1 3096 in fig. 7, or 4105 in fig. 8) comprising a metal halide perovskite (see MAPbI3 in fig. 8, and [0082], [0061-0072], [0102-0103]) and being provided on the multilayer structure (3903-3905 or 4103-4104, see figs. 7-8);
wherein one layer (ML 3904) of the at least two layers of metal oxide comprises mesoporous metal oxide ([0081]); and the other layer (IFL2 3905 or an interfacial layer) of the at least two layers of metal oxide is in contact with the light harvesting layer (PAM1 3906, see fig. 7), is provided on the mesoporous material layer (ML 3904), and comprises tin oxide (or oxide of Sn metal as described in [0033] or one or more mesoporous material and oxide of Sn metal, or tin oxide, as described in [0084]).
Irwin et al. exemplifies the metal oxide of the mesoporous material layer (ML 3904) to be alumina, ceria, titania, zinc oxide or zircona, which is different from tin oxide (or oxide of Sn).
Irwin et al. does not explicitly state the mesoporous layer (ML 3904) to be crystalline such that the mesoporous layer is a crystalline mesoporous layer, nor do they teach using amorphous SnO2 or SnO2 crystalline for the other layer (IFL2 – interfacial layer 3905).
Zhou et al. discloses mesoporous material used in optoelectronic device such as solar cell is conventionally crystalline (see introduction). Zhou et al. also teaches using nanocrystals SnO2 as the metal oxide layer (or SnO2 film) in contact with the light harvesting layer of perovskite (see fig. 1, “Experimental” and “Results and discussion”).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used crystalline mesoporous material for the one layer of mesoporous material (ML 3904) of Irwin et al., because Zhou et al. teaches such material is conventionally used in the art. Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 
In addition, it would have been obvious to one skilled in the art before the effective filing date to have used SnO2 nanocrystals for the other layer (IFL2 3905) that is in contact with the light harvesting layer of perovskite (PAM1 3906) as taught by Zhou et al.; because Irwin et al. explicitly suggests using tin oxide (or oxide of Sn metal) and mesoporous material (or material conventionally known to be crystalline formed by nanocrystals, e.g. nanoparticles), and Zhou et al. teaches using SnO2 nanocrystals as the layer in contact with the light harvesting layer of perovskite would improve the photovoltaic performance of the perovskite solar cell (see abstract and conclusion of Zhou et al.) since SnO2 has higher bandgap resulting in lower photocatalytic activity and higher device stability, SnO2 has higher charge mobility and lower trap density, the electronic properties can be turned by adjusting the composition or by doping, and SnO2 has significantly faster charge injection (see introduction of Zhou et al.).

Regarding claim 18, modified Irwin et al. discloses an optoelectronic device as in claim 15 above, wherein Irwin et al. further discloses to include a conducting support layer (substrate 1 3901 and electrode 1 3902, see fig. 7), n-type semiconductor (see IFL1 3903, fig. 7, [0033-0050]), a hole transport layer (HTL, see charge transport layer CTL 3910 in fig. 7) and a back contact (see electrode 2 3912), wherein the n-type semiconductor (3903) is in electric contact with the conducting support layer (3901-3902) and the ETL (3904-3905, see fig. 7) is in electric contact with the n-type semiconductor (3903); the HTL (3910) is provided on the light harvesting layer (3906); and the back contact (3912) is in electric contact with the HTL (3910, see fig. 7, also see figs. 8-11 and 13-20).

Regarding claim 19, modified Irwin et al. discloses an optoelectronic device as in claim 15 above, wherein Irwin et al. teaches the mesoporous metal oxide is selected from crystalline mesoporous TiO2 (or titania) or crystalline mesoporous ZnO (or zinc oxide, see [0081]).

Regarding claim 20, modified Irwin et al. discloses an optoelectronic device as in claim 15 above, wherein Irwin et al. discloses using metal oxide for the n-type semiconductor layer (IFL1 – or interfacial layer 3903) formed on the conductive support (see fig. 7, [0031-0043]) and prevent or reduce the likelihood of charge recombination [0084]). 
Irwin et al. does not explicitly teach using compact metal oxide for the n-type semiconductor layer (IFL1 3903).
Zhou et al. teaches using compact metal oxide (see compact TiO2 in fig. 1) so that the compact metal oxide layer to function as a blocking layer as it is important that the perovskite solar cell includes a compact blocking layer to reduce recombination between the conductive support (or FTO substrate) and the hole conductor (see paragraph bridging pages 580 and 581).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the optoelectronic device of modified Irwin et al. by using compact metal oxide layer for the n-type semiconductor formed on the conductive support as taught by Zhou et al., because Irwin explicitly suggest the n-type semiconductor layer, or the interfacial layer IFL1, also help prevent or reduce the likelihood of charge recombination ([0084] of Irwin et al.) and Zhou et al. teaches it is important to include a compact blocking layer to reduce recombination.


Irwin et al. discloses using metal oxide for the n-type semiconductor layer (IFL1 – or interfacial layer 3903) formed on the conductive support (see fig. 7, [0031-0043] and [0084]). Irwin et al. does not explicitly teach using compact metal oxide for the n-type semiconductor layer (IFL1 3903).
Zhou et al. teaches using compact metal oxide (see compact TiO2 in fig. 1) so that the compact metal oxide layer to function as a blocking layer as it is important that the perovskite solar cell includes a compact blocking layer to reduce recombination between the conductive support (or FTO substrate) and the hole conductor (see paragraph bridging pages 580 and 581).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the optoelectronic device of modified Irwin et al. by using compact metal oxide layer for the n-type semiconductor (IFL1 3903) formed on the conductive support as taught by Zhou et al., because Zhou et al. teaches it is important to include a compact blocking layer to reduce recombination.



Regarding claim 28, modified Irwin et al. discloses an optoelectronic device as in claim 15 above, wherein Irwin et al. shows the ETL (3904 and 3905) forms planar structure (see fig. 7) and teaches the metal halide perovskite is formed by using solvent ([0115]). Since the electron transport layer (ETL) is made of mesoporous metal oxide (see metal oxide nanocrystals and crystalline mesoporous metal oxide in claim 15 above), the metal halide perovskite in solvent will infiltrates the ETL (see fig. 5).

Regarding claim 30, modified Irwin et al. discloses an optoelectronic device as in claim 15 above, wherein Irwin et al. discloses the metal halide perovskite is selected from a perovskite structure having a formula AMX3 (see CMX3 described in [0061-0072]), where A is an organic monovalent cation, M is selected from Cu2+, Ni2+, Co2+, Fe2+, Sn2+, Pb2+ (see [0062]) and X is Cl-, Br-, I- (see [0062-0063]). 

Regarding claim 32, Irwin et al. discloses an optoelectronic device as in claim 15 above, wherein Irwin et al. discloses the hole transporting layer (HTL) is selected from spiro-OMeTAD, TFB, TPD (see [0052]).

.
Claims 22-23, 26-27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over modified Irwin et al. (US 2016/0013434) in view of Snaith et al. (US 2016/0013434).
Regarding claims 22-23, modified Irwin et al. discloses an optoelectronic device as in claims 20-21 above, wherein the compact metal oxide is provided on the conductive support (or FTO substrate) to reduce recombination at the conductive support (see claims 20-21 above). Irwin et al. also discloses the n-type semiconductor layer, or the interfacial layer IFL1 3903,  includes one or more mesoporous material, and a metal oxide, or a combination of metal oxides ([0084]), wherein the mesoporous material is a metal oxide (see [0081]). It is noted that mesoporous material is a surface increasing scaffold structure (see fig. 5 of Irwin et al.).
Modified Irwin et al. does not explicitly shows the mesoporous metal oxide provided on a compact layer.
Snaith et al. discloses the n-type semiconductor further comprises a mesoporous metal oxide layer being a surface-increasing scaffold structure (see TiO2 MSC ensemble, fig. 2(a))  provided on the compact metal oxide layer (compact TiO2, fig. 2(a)).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the optoelectronic device of modified Irwin et al. by incorporating a 

Regarding claims 26-27, modified Irwin et al. discloses an optoelectronic device as in claims 22-23 above, wherein Irwin et al. teaches the ETL (3904-3905) is provided on the n-type semiconductor (IFL 1 3903), which includes the compact oxide and  the surface-increasing scaffold structure (or ML 3904, which having a scaffold structure – or mesoporous structure as shown in fig. 5).  Therefore, in the modified Irwin et al., the ETL (3904-3905) is provided on the compact oxide layer of the n-type semiconductor and on the surface-increasing scaffold structure of the n-type semiconductor.

Regarding claim 31, Irwin et al. discloses an optoelectronic device as in claim 15 above, wherein Irwin et al. discloses the hole transporting layer (CTL 3910) comprises one or more spiro-OMeTAD, P3HT, PCPDTBT, or inorganic p-type semiconductor ([0083]).

Snaith et al. discloses p-type semiconductors equivalent to spiro-OMeTAD, P3HT, PCPDTBT for the hole transporting layer are CuI, CuSCN, CuO (see[0337]).
It would have been obvious to one skilled in the art at the time of the invention was made to have used CuI, CuSN, CuO taught by Snaith et al. for the hole transporting material, because Irwin et al. teaches using p-type semiconductor for the hole transporting layer and Snaith et al. teaches using p-type semiconductor such as CuI, CuSCN, CuO equivalent to spiro-OMeTAD, P3HT, PCPDTBT for the hole transporting layer. Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).    

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over modified Irwin et al. (US 2016/0013434) as applied to claim 15 above, and further in view of Hosono et al. (US 2017/0186984).
Regarding claim 29, Irwin et al. or modified Irwin et al. discloses an optoelectronic device as in claim 15 above, wherein Irwin et al. discloses the metal oxide having a crystal structure of amorphous (see [0035] and [0037]).
Irwin et al. or modified Irwin et al. does not the amorphous metal oxide layer has a thickness in the range from 10 nm to 30 nm.

It would have been obvious to one skilled in the art at the time the invention was made to modify the optoelectronic device of Irwin et al. by using amorphous metal oxide (for the at least one layer of the metal oxide in contact with the light harvesting layer) and the amorphous metal oxide having a thickness of greater than 10 nm or equal to 10 nm as taught by Hosono et al., because Irwin et al. suggests the metal oxide having crystal structure of amorphous, and Hosono et al. teaches a homogeneous film tend to be obtainable when the thin film of metal oxide is amorphous and when the thickness of metal oxide greater than or equal to 10nm, a pinhole does not tend to occur and thin film layers provided in the contact with the metal oxide do not tend to short-circuit, thus the hole blocking function of the metal oxide or the electron transport capability acts effectively and the characteristic of the device does not tend to degrade. In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of from 10 nm to 30 nm of the range greater than or equal to 10 nm disclosed by Hosono et al. because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Response to Arguments
Applicant’s arguments with respect to claim(s) 15 and 18-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues Irwin et al. does not disclose the claimed invention.
However, Applicant’s argument is moot in view of the new ground of rejection. See the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726